DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
		
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 5 recite the limitation, “wherein a shape of the first end of the heat pipe is different from a shape of the second end of the heat pipe”.  There is no support for this limitation in the Specification as filed. 
In the Remarks filed 12/16/2021, Applicant notes page 29 as describing such features.  In the last paragraph of the referenced page it states, “Each of the crimped portions 73 is a portion that is formed through a process of closing a cylindrical end portion by press-deforming and joining the cylindrical end portion in a vacuum, and each of the crimped portions 73 is also a portion that has a thickness smaller than that of the body 70 and a strength lower than that of the body 70. The external shape of each of the crimped portions 73 is not particularly limited. A second end portion 72 of each of the bodies 70 has a closed end shape formed through a joining process such as welding.”  There is no description as to a shape of the crimped portions 73.  At most, all that is described is both ends 73 and 72 of the heat pipes 7A and 7B being closed, which in turn would also not support the limitation in question. Therefore, the specification does not describe the claimed subject matter with sufficient specificity to reasonably convey possession of the limitation in question.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable by US 2003/0044204 to Lee in view of US 8,781,382 to Okamoto.

Regarding independent claim 1, Examiner assumes arguendo that Lee fails to teach wherein a shape of the first end of the heat pipe is different from a shape of the second end of the heat pipe.
Okamoto teaches a heating device (fixing unit 6, FIG.2) comprising a heat pipe (77b) wherein a shape of the first end of the heat pipe is different from a shape of the second end of the heat pipe (see FIG.3).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to choose a shape of the first end and a shape of the second end of the heat pipe to be equal (as in Lee) or different (as in Okamoto), as a matter of design choice from a finite number (2) of possible configurations (i.e. a heat pipe wherein both ends have a same shape or a heat pipe wherein the ends have a different shape from each other) known to yield reasonable expectation of success in a heating device (i.e. fixing device) for an image forming apparatus.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Okamoto, as applied to claim 2 above, and further in view of US 2010/0303527 to Mitsuoka.
	Regarding claim 3, Lee teaches wherein the heating unit (100) heats the member (150) to be heated that passes through the heating unit (Fig.3), and wherein the power-supply connection unit (200) is disposed at a position that corresponds to an end of the heating unit (Fig.4).  
Lee remains silent about the direction of conveyance of the sheet (i.e. member to be heated) passing the fusing device (i.e. heating unit) and, therefore, does not explicitly teach “from a lower side  to an upper side” as claimed.
Mitsuoka teaches an image forming apparatus (100) comprising a fixing device (15) including heat pipes (2102, 2104) and wherein a paper sheet (32) passes a fixing device (15) in a substantially vertical direction along a paper conveyance path (21) (Fig.1).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to configure the apparatus of Lee such that the member to be heated passes through the heating unit from a lower side to an upper side, as suggested by Mitsuoka, as well-known configuration for an electrophotographic image forming apparatus capable of double-sided printing.  With this configuration (which can be depicted by clockwise rotation of Figs.3 & 4) the power-supply connection unit is disposed at a position that corresponds to an end of the heating unit, the end being located on the upper side.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,781,382 to Okamoto in view of US 2002/0164176 to Lee.
	Regarding claim 5, Okamoto teaches a heating device (10, Fig.2) comprising: 
a heating unit (comprising elements 69, 78, 77) comprising a contact portion (pressing roller 69) having a first (outer) surface, the heating unit heats a member to be heated (sheet S) having a second surface (including toner image), which is transported, as a result of contact portion of the heating unit being in contact with the member to be heated; 
a heat pipe (77b) that is disposed on a portion of the heating unit different from the contact portion in such a manner as to extend in a widthwise direction crossing a transport direction of the member to be heated and that includes a crimped portion formed at a first (right) end of the heat pipe; 
a rotating body (pressing roller 69), comprising a third surface, that rotates in such a manner as to press the member to be heated against the contact portion of the heating unit,
wherein the heat pipe includes a second (left) end opposite to the first end, and the    crimped portion has a strength lower (due to being crimped) than the second end,
wherein a shape of the first end of the heat pipe is different from a shape of the second end of the heat pipe (see annotated FIG.3 below).

    PNG
    media_image1.png
    262
    656
    media_image1.png
    Greyscale

Okamoto does not teach a gear as claimed.
Lee discloses a roller (212, Fig.3) including a heat pipe, power transmission caps (not shown) are installed at both ends of the roller connected to a gear installed at a frame (not shown) and rotate the roller [0034].
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to include power transmission caps connected to gears into the device of Okamoto, for at least the purpose of providing rotational means to the fixing roller.  The above modification further renders obvious the heating device of claim 5 comprising  a power input unit, comprising a gear that is disposed on a second end side of the heat pipe and that inputs a rotational force at least to the rotating body.

Response to Arguments
Applicant’s arguments, see pages 5-7, filed 12/16/2021, with respect to the rejection(s) of claim(s) 1, 2, and 4 under 35 USC 102 and claim 3 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a new combination of previously cited references under 35 USC 103.
Applicant’s arguments, see page 8, filed 12/16/2021, with respect to the rejection(s) of claim(s) 5 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of an improved interpretation of Okamoto.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arlene Heredia/
Primary Examiner, Art Unit 2852